Citation Nr: 1206495	
Decision Date: 02/22/12    Archive Date: 03/01/12

DOCKET NO.  09-49 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back disability with radiculopathy.

2.  Entitlement to service connection for a cervical spine disability with radiculopathy.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for a urinary condition.

6.  Entitlement to service connection for erectile dysfunction.

7.  Entitlement to service connection for a psychiatric disorder.

8.  Entitlement to service connection for headaches.

9.  Entitlement to service connection for bilateral hearing loss.

10.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to November 1988.

This matter comes to the Board from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, that denied the Veteran's claims.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159 (2011).

First, with respect to the Veteran's claim for a low back disability, the Board notes that the Veteran was seen in service with complaints of low back pain.  In December 1980, the Veteran was seen for low back pain.  He indicated that it hurt when walking.  He was assessed with strain due to cold and was prescribed heat and balm, and was told to do no lifting over 5 pounds for three days.  In August 1987, the Veteran was again seen for complaints of low back pain for two days.  The impression was muscular low back pain.  He was told to do no lifting for 5 days.  Another August 1987 treatment note also noted low back pain with no direct trauma.  The Veteran was assessed with low back pain with possible kidney problems.  

After service, the Veteran was seen for complaints of low back pain in October 2002.  A CT scan of the lumbar spine indicated degenerative disc, bulging annulus fibrosus, and central disc herniation with compression of the dural sac at L4-5, bulging annulus fibrosus at L5-S1, and degenerative joint disease in facet joints of L5-S1.  The Veteran was diagnosed in June 2004 with bilateral L5-S1 radiculopathy with active denervation in the paraspinal muscles.  The Veteran was not provided with a VA examination in connection with this claim.  

Based on the foregoing, the Board finds that this matter should be remanded for a VA examination in connection with the claim.  In this regard, VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006).

Next, the Board notes that the Veteran was provided with a VA examination dated in March 2009, in connection with his urinary and erectile dysfunction claims.  The Veteran was noted to have erectile difficulty in April 1987 during service.  The physician indicated that no organic etiology was likely.  He was also noted to have prostatitis and urethral stones in November 1983, with complaints of ejaculation problems after sex.  The Veteran was found to have chronic urethral discharge in February 1987, and nonspecific urethritis in March 1985, January 1987, February 1987, and March 1987, and continued urethral discharge, nonspecific urethritis, mild prostatitis, and rule out urethral stenosis in June 1987.  The Veteran's post service records also show diagnoses and treatment for erectile dysfunction, urethral stone, urinary tract infections, and ureterolithiasis.

The March 2009 VA examiner noted that the Veteran had erectile dysfunction of etiology unknown.  Problems associated with the diagnosis were noted to be erectile dysfunction secondary to urologic treatment in active service.  However, the examiner also stated that the condition started in 1995, while acknowledging that the Veteran had an episode of erection problems of unknown etiology in April 1987.  The examiner stated that there was no evidence of a history of erection problems from 1987 until 1995, when the Veteran developed the problem again.  The examiner noted that no medical opinion had been requested.

With respect to the urinary claim, the examiner noted that the Veteran had urinary symptoms, including urgency, hesitance, hematuria, and frequency.  He was noted to have a history of urinary tract stones.  The Veteran was indicated to have had a normal bladder and urethra examination, and normal testicles, prostate and scrotum examination.  The examiner stated that the Veteran had no urinary condition at present, but did not indicate whether any urinary condition may recur or whether the Veteran has any chronic urinary condition that is related to the Veteran's urinary or urethra problems in service. 

Based on the foregoing,  the Veteran's claims file should be forwarded to the individual who conducted the March 2009 VA examination, if available.  The examiner should review all evidence of record and should provide an addendum report as to the nature and etiology of any current erectile dysfunction or chronic  urinary disorder.  In particular, the examiner should state whether there is any chronic current or recurring urinary condition and, if so, whether such condition had its onset in service or as a result of the Veteran's military service.  The examiner should also specifically state whether the Veteran's diagnosed erectile dysfunction had its onset in service or as a result of military service.  If any further testing or diagnostic studies are required prior to offering such opinions, they should be scheduled.  If the March 2009 VA examiner is not available, the Veteran should be scheduled for another VA examination concerning those questions.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011). 

Finally, the Board notes that the Veteran, in his notice of disagreement and again in his substantive appeal, indicated that he has continued to receive treatment at the San Juan VA Medical Center.  He requested that records of his treatment at that facility, dating to the present, be obtained.  The most recent treatment records from this facility date to March 2009, nearly three years ago, and prior to the Veteran's substantive appeal.  While the Veteran has not specifically alleged that the more recent treatment records contain treatment for his claimed conditions, the Board also notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  All of the Veteran's treatment records from the San Juan VA Medical Center should therefore be associated with his claims file before adjudicating the Veteran's claims.  

The Veteran should also be afforded an opportunity to submit additional medical evidence relevant to his claim that may not be associated with the claims file.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records for the VA Medical Center in San Juan, Puerto Rico, dated from March 2009 to the present, and associate those records with the claims file.

2.  Arrange for an appropriate VA examination for the purpose of determining whether the Veteran has a low back disability that had its onset in service, within one year of service, or is otherwise related to the Veteran's military service.  The examiner must review the claim file and should note that review in the report.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  Based on a review of the case, the examiner is specifically requested to offer the following opinions: 

(a)  Does the Veteran have a low back disability?  If so, state the diagnosis or diagnoses. 

(b)  If the examiner finds that the Veteran has a low back disability, did that disability have its onset during active duty, within one year of active duty, or is the disability otherwise related to the Veteran's service?  The examiner is asked to comment on the Veteran's service and post-service medical records.  

3.  After all available treatment records have been associated with the claims file, if the individual who conducted the March 2009 VA examination is available, forward the claims file, including a copy of this remand, for an addendum report as to the nature and etiology of any current erectile dysfunction or chronic urinary disorder.  The examiner must review the claim file and should note that review in the report.  If any further testing or diagnostic studies are necessary prior to offering such opinions, they should be completed.  If the March 2009 VA examiner is not available, schedule the Veteran for another VA examination to address these issues.  In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  All necessary tests and studies should then be conducted.  The examiner should provide the following opinions:

(a)  Does the Veteran have erectile dysfunction or a chronic or recurring urinary condition?  If so, state the diagnosis or diagnoses. 

(b)  If the examiner finds that the Veteran has erectile dysfunction or a chronic or recurring urinary condition, did those disabilities have their onset during active duty, within one year of active duty, or are those disabilities otherwise related to the Veteran's service, including complaints of erectile difficulty and findings of chronic urethral discharge, nonspecific urethritis, mild prostatitis, and possible urethral stenosis in service?  The examiner is asked to comment on the Veteran's service and post-service medical records.  

4.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examinations requested in this remand is to obtain information or evidence which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that failure to cooperate by attending a requested VA examination may result in an adverse determination.  38 C.F.R. § 3.655 (2011); Connolly v. Derwinski, 1 Vet. App. 566 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

